DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-4, 6-9, 11-13, drawn to a package.
Group II14-24, drawn to a packaging process.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the structure of the package, as recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hopkins (US 5090615) in view of Valencia (US 20140123607) and Deng (US 20100221391).
Hopkins discloses a package for foodstuff (column 4, lines 7-8), comprising a base element (covering element as shown figure 3, item 20 and column 4, lines 3-10, which states that the element 20 can be a plastic material, and thus reads on a film; also column 5, lines 30-35).  Hopkins further discloses a closing element (see the container portion as shown in figure 2, item 12; which can be made from microwavable materials) and one food product between the base and closing element (column 2, lines 30-38).
The food product is seen to be disposed on an abutment area of the base film, especially when construing sealed package as shown in Hopkins figures as inverted.  The closing element is seen to be “tightly” fixed to the base at a sealing band extending as a closed loop around the abutment area (see figure 4, item 18; figure 6a, item 72, “bonding line”).  The food product is taught to be housed in a packaging seat defined between the closing element and the base and delimited at the base by the sealing band.
The base is configurable in a first configuration where the base is disposed flat (see figure 6a, “unfolded blank”).  The base is also configurable in a second configuration in which the base has a main sheet layer below the food product (i.e. Hopkin’s package is inverted).  As shown in figure 3, there are a plurality of auxiliary sheet layers that extend from the main sheet layer (see item 34) and are folded around the food product (see figure 2 and 5).  
Regarding the base comprising a paper layer and a plastic layer coupled to the paper layer, Hopkins suggests a paperboard material with a polyester coating as well as alternatives including plastics (see column 4, lines 3-10, 30-44) thus suggesting a plastic layer coupled to the paper layer.  Thus, Hopkin’s base layer (20) can be construed as a film.  The abutment area would have been taught to be on the plastic layer, as Hopkins teaches the use of a plastic film for sealing the base element 20 to the closing element 12.  Regarding the closing element being hermetically fixed to the plastic layer of the base film, this would have been obvious to one having ordinary skill in the art, as Hopkins discloses the use of plastic layers for providing sealing engagement for sealing food therein.  Providing a hermetic seal would have been obvious for preventing contamination of the sealed food.
 If it could have been construed that Hopkins did not suggest base element 20 and closing element 12 as a film, then it is noted that Valencia (US 20140123607) discloses that a base element (i.e. lid 10) can be made of paper with a plastic layer for providing a seal to the closing element (i.e. container 12)(see paragraph 21 - “films, which may be adhesively laminated to the paperboard blank…”).   Valencia also discloses that the closing element 12 can be made of plastic, and thus reads on a film.  This is further evidenced by Deng (US .

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792